Citation Nr: 0430556	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  97-28 544	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, to include headaches, nose fracture residuals, and a 
seizure disorder 

 
2.  Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 28, 1978 to November 3, 1978.  

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the VA Regional Offices (RO) in Boston, 
Massachusetts and Providence, Rhode Island that denied 
service connection for residuals of head injury, to include 
headaches, residuals of nose fracture, and a seizure 
disorder, and denied service connection for a 
neuropsychiatric disability.  By a decision entered in 
January 2004, the Board upheld the denial of the claims.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2003, the veteran's representative and the VA Office 
of General Counsel filed a joint motion to vacate the prior 
Board determinations and stay proceedings on the bases that 
the Board did not provide an adequate statement of reasons 
and bases for its determination as to the issue of service 
connection for a neuropsychiatric disability in contravention 
of the Court's holding in Colvin v Derwinski, 1 Vet.App. 171, 
175 (1991).  It also determined that the Board failed to 
adequately address whether VA complied with it duties under 
38 U.S.C.A. § 5103(a) (West 2002), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  By Order dated in November 2003, the 
Court granted the joint motion, vacated the Board's January 
2003 decision, and remanded the case to the Board for further 
action in accordance with the Order.  

The appellant was afforded personal hearings at the RO in 
November 1996, and before the undersigned Member of Board 
sitting at the RO in March 1999.  The transcripts are of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The previously referenced joint motion for remand pointed out 
that the Board decision of January 2003 did not adequately 
articulate the reasons or bases to deny service connection 
for a neuropsychiatric disorder, and did not support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
appellant's claims pursuant to 38 U.S.C.A. § 5103 and the 
VCAA.  It was also found that the appellant was not properly 
apprised of the allocation of the burden of producing 
evidence; that is, which evidence VA will obtain and which 
evidence the appellant must provide in support of his claims, 
and failed to discuss whether documents referenced in the 
decision actually satisfied the statutory notice requirements 
in accordance with the Court's holding in Quartuccio v. 
Principi, 16 Vets. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant 
and his representative a letter 
explaining the VCAA, to include the 
duty to assist and notice provisions 
contained therein.  Among other 
matters, the letter should explain, 
what, if any, information (medical or 
lay evidence) not previously provided 
to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and his representative of 
which portion of the evidence is to be 
provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on her behalf.  The appellant 
should also be informed to submit 
copies of any evidence in his 
possession pertinent to his claims not 
previously submitter per 38 C.F.R. 
§ 3.159.  

2.  The appellant should be scheduled 
for examination by a VA psychiatrist to 
determine the nature, severity, and 
etiology of any psychiatric disorder 
now indicated.  The claims file should 
be made available to the examiner for a 
thorough review in conjunction with the 
examination.  The examiner is requested 
to obtain a comprehensive clinical 
history.  Following the examination, it 
is requested that the examiner render 
opinions as to the following:

a)  Does the appellant have an acquired 
psychiatric disorder?

b)  If yes, whether it is as likely as 
not that any current psychiatric 
disorder is related to service.  If the 
examiner determines that the 
psychiatric disability existed prior to 
service, the examiner is requested to 
render an opinion as to whether it is 
as likely as not that a pre-service 
psychiatric disorder underwent a 
chronic increase in severity during 
service beyond natural progression.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal continue to be denied, 
the RO should furnish an appropriate 
supplemental statement of the case to the 
appellant and his representative.  They 
should then be afforded a reasonable 
period in which to respond before the 
record is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




